Name: COMMISSION REGULATION (EC) No 2227/97 of 7 November 1997 suspending advance fixing of export refunds on certain milk products exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy;  international trade
 Date Published: nan

 L 305/30 I EN I Official Journal of the European Communities 8 . 11 . 97 COMMISSION REGULATION (EC) No 2227/97 of 7 November 1997 suspending advance fixing of export refunds on certain milk products exported in the form of goods not covered by Annex II to the Treaty speculative purposes, the abovementioned advance fixing should be suspended until this adjustment comes into force, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1222/94 of 31 May 1994 laying down general rules for granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds ('), as last amended by Regulation (EC) No 1909/97 (2), and in particular the first subparagraph of Article 5 (3) thereof, Whereas the first subparagraph of Article 5 (3) of Regula ­ tion (EC) No 1222/94 makes provision for advance fixing of the refund to be suspended for basic products exported in the form of certain goods; Whereas the situation on certain markets may make it necessary for the refunds to be adjusted; whereas in order to prevent applications for advance fixing of refunds for HAS ADOPTED THIS REGULATION: Article 1 Advance fixing of export refunds on milk powder, in granules or other solid forms, not containing added sugar or other sweetening matter, of a fat content, by weight, not exceeding 1,5 % (PG 2) exported in the form of goods listed in the Annex to Regulation (EEC) No 804/68 , is suspended until 15 November 1997 . Article 2 This Regulation shall enter into force on 10 November 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 November 1997. For the Commission Martin BANGEMANN Member of the Commission (') OJ L 136, 31 . 5. 1994, p . 5 .4 OJ L 268 , 1 . 10 . 1997, p . 20 .